Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Darryl L. Cook appeals the district court’s order accepting the recommendation of the magistrate judge and granting the Defendant’s motion to dismiss or for summary judgment in this action arising under the Federal Tort Claims Act. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Cook v. United States, No. 0:14-cv-01169-RMG (D.S.C. May 7, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.